ITEMID: 001-75867
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: RUTTKAY AND RUTTKAYOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, Mr Pavol Ruttkay, and his mother, Mrs Ruttkayová, are Slovakian nationals who were born in 1943 and 1922 respectively and live in Banská Bystrica. They are represented before the Court by Mr P. Dlhopolček, a lawyer practising in Banská Bystrica. The respondent Government are represented by Mrs A. Poláčková, their agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
The father of the first applicant and the husband of the second applicant, Mr R., had owned a cloth factory until it was expropriated in the late 1940s or the early 1950s and attached to a State owned enterprise.
On 16 March 1992 Mr R. brought an action under the Extra Judicial Rehabilitations Act (Law no. 87/1991 Coll.) against the State owned enterprise in the Banská Bystrica District Court (Okresný súd) for restitution of real property that had once belonged to his factory.
On 6 November 1993 Mr R. died. The applicants and another relative then pursued the action in his stead.
On 22 March 1995, following a hearing held on the same day, the District Court granted the action by ordering the State owned enterprise to enter into an agreement with the applicants on restitution (dohoda o vydaní) of the property in question.
On 7 September 1995, following a hearing of the defendant’s appeal, the Banská Bystrica Regional Court (Krajský súd) quashed the judgment of 22 March 1995 and remitted the case to the District Court for re-examination finding that the latter had failed to establish the relevant facts adequately.
In 1996 and 1997 the State owned enterprise underwent privatisation in the course of which its assets were sold to a private company X. and the State owned enterprise was wound up and liquidated. Company X. was subsequently transformed into a private company Y.
On 14 August 2001, following a hearing held on the same day, the District Court ordered that company X. surrender the property in question to the applicants.
On 31 January 2002 the District Court gave a supplementary judgment (doplňujúci rozsudok) in which it made a similar order against Y.
On 31 July 2002, on appeals by all parties, the Regional Court quashed the judgment of 14 August 2001 and discontinued the proceedings in so far as they concerned company X. It was observed that in 1997 X. had been wound up and no longer legally existed. The Regional Court further observed that the judgment of 31 January 2002 concerning company Y. remained unaffected as no party had challenged it.
Article 48 § 2 provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
Pursuant to Article 130 § 3 of the Constitution the Constitutional Court (Ústavný súd) could commence proceedings upon the petition (podnet) presented by any individual or a corporation claiming that their rights had been violated.
On 23 February 2001 the National Council of the Slovak Republic enacted a constitutional law amending the Constitution. It was published in the Collection of Laws on 17 March 2001 under no. 90/2001.
Amendment no. 90/2001 repealed Article 130 § 3 of the Constitution with the effect as from 1 July 2001 and introduced a new Article 127 to the Constitution with effect as from 1 January 2002.
Pursuant to Article 127, as in force from 1 January 2002, natural and legal persons can complain (sťažnosť) about a violation of their fundamental rights and freedoms. Under this provision, the Constitutional Court has the power, in the event that it finds a violation of Article 48 § 2 of the Constitution, to order the authority concerned to proceed with the case without delay. It may also grant adequate financial satisfaction to the person whose constitutional rights have been violated as a result of excessive length of proceedings (for further details see, for example, Andrášik and Others v. Slovakia (dec.), nos. 57984/00, 60237/00, 60242/00, 60679/00, 60680/00, 68563/01, 60226/00, ECHR 2002-IX).
The implementation of the above constitutional provisions enacted with effect from 1 January 2002 is set out in more detail in sections 49 to 56 of the Constitutional Court Act (Law no. 38/1993 Coll.), as amended. The relevant amending Act (Law no. 124/2002 Coll.) was published in the Collection of Laws and entered into force on 20 March 2002.
According to its case-law under the former Article 130 § 3 of the Constitution, the Constitutional Court lacked jurisdiction to draw legal consequences from a violation of a petitioner’s rights under Article 48 § 2 of the Constitution. It could neither grant damages to the person concerned nor impose a sanction on the public authority liable for the violation found. In the Constitutional Court’s view it was for the authority concerned to provide redress to the person whose rights had been violated (for further details see, for example, Bánošová v. Slovakia (dec.), no. 38798/97, 27 April 2000).
There are several decisions given by the Constitutional Court between March and September 2002, in which it decided on individual complaints under Article 127 of the Constitution that had been filed between 7 January 2002 and 18 February 2002. The complaints concerned the length of proceedings before ordinary courts that had been brought prior to 1 January 2002 (for further details see, for example, Mikolaj and Mikolajová v. Slovakia, no. 68561/01, § 34, 29 November 2005).
